ITEMID: 001-75680
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF LEHTINEN  v. FINLAND (No. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 7. The applicant was born in 1950 and lives in Järvenpää.
8. The applicant’s home as well as the office premises of his various companies were searched on 7, 9 and 14 February 1995 and various materials were seized. The search warrants referred to an investigation into debtor’s dishonesty involving the company Lehtikarin Kirjapaino Oy as well as a book-keeping offence. Both offences were suspected to have been committed by the applicant between 5 June 1991 and 25 May 1994.
9. On 15 February 1995 the public prosecutor questioned the applicant in connection with other criminal proceedings which were pending against the applicant before the District Court (käräjäoikeus, tingsrätten) of Tuusula in respect of acts allegedly committed in April 1992 relating to the company UYP-Sijoitus Oy (“U.”).
10. On 27 April 1995 the estates of three wound-up companies, including U, reported an offence against the applicant for alleged offences of debtor’s dishonesty.
11. On 2 April 1996 the applicant was interrogated by the police. On 28 November 1996 he was charged with the offence of debtors’ dishonesty, allegedly committed between 7 and 23 April 1992. The estate of the wound-up company U. was indicated as one of the complainants.
12. On 12 February 1997 he received a summons to appear before the District Court on 19 March 1997. The summons had wrongly indicated the Judicial Building in Vantaa as the hearing venue instead of Tuusula. On 1 April 1997 the applicant was brought to the hearing of the District Court of Tuusula, the court having found that the applicant had no legal excuse for not having been present at the first hearing.
13. At the hearing on 27 November 1997 the applicant demanded that the charges against him be adequately particularised.
14. In a further letter of indictment dated 29 April 1998 the prosecutor presented alternative charges of aggravated tax fraud and aiding and abetting that crime.
15. On 8 July 1998 the applicant initiated civil proceedings against bank V. and requested that they be joined to the criminal proceedings. The District Court rejected this request.
16. At the hearing on 27 July 1998 the prosecutor, basing himself on a letter of indictment of the same day, specified the charges.
17. On 31 December 1998, at its 13th hearing, the District Court issued its judgment. It convicted the applicant of debtor’s dishonesty and sentenced him to eleven months’ unconditional imprisonment. He was ordered to pay some 10,000,000 Finnish Marks (FIM, almost 1,700,000 euros (EUR)) in damages.
18. The applicant appealed, appending his own writ of appeal to that of his counsel, P.V. In addition, he lodged numerous further submissions both within and outside the requisite time-limit, the last one in February 2002. Originally, the applicant requested an oral hearing and, in any case, that the Court of Appeal should reduce his sentence. In December 2001 he requested that the case be referred back to the District Court to be decided by a different composition of judges or, in the alternative, that the charges against him be dismissed as one judge had allegedly been partial and he had been refused leave to examine a witness.
19. In October 2001 the Court of Appeal, as requested, cancelled P.V.’s appointment and appointed P.I. as the applicant’s new legal aid counsel.
20. In its judgment of 15 March 2002 the Court of Appeal rejected his appeal and increased the sentence to a term of imprisonment of one year and two months. Having regard to the contents of the applicant’s appeal as filed within the time-limit, the Court of Appeal saw no need for an oral hearing. The court took into account three of the applicant’s further submissions as well as four submissions lodged by his new counsel, in so far as the requests therein had not deviated from his original appeal as filed within the requisite time-limit. Insofar as the applicant had alleged procedural defects the Court of Appeal considered most of his submissions belated as they had not been lodged within six months of the judgment of the District Court.
21. On 3 September 2002 the Supreme Court refused the applicant leave to appeal.
22. Under Chapter 16, Article 4 (2) of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken, as amended by Act no. 1052/1991 and in force at the relevant time) any party who considered that the proceedings before a district court were being unjustifiably delayed by an adjournment had the right to lodge a complaint with a Court of Appeal within 30 days from the date of the adjournment. Under the said provision the district court could adjourn the case upon request by a party, for example if the said party wished to adduce further evidence. The court could not adjourn the hearing proprio motu save on special grounds. Chapter 16, section 4 (2) was repealed with effect from 1 October 1997, when new provisions generally prohibited adjournments.
23. Chapter 6 of the Penal Code (rikoslaki, strafflagen, Act no. 515/2003) was amended with the effect as of 1 January 2004. Section 6, Article 7 sets out the grounds mitigating the punishment that are to be taken into consideration, including “a considerably long period that has passed since the commission of the offence”, if the punishment that accords with established practice would for this reason lead to an unreasonable or exceptionally detrimental result.
24. The Government referred to the Supreme Court’s precedent KKO 2005:73 concerning the relevance of the length of the proceedings when determining a sentence. In that case the defendants were sentenced to prison for one year and four months for aggravated tax-fraud. Their sentences were mitigated because of the length of the proceedings, which was 10 years.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
